JOHN J. MCWILLIAMS, District Attorney, Lafayette County
You have requested me to interpret sec. 979.20 (1), Stats. You indicate that in numerous cases persons injured in automobile accidents in Lafayette County are transported to a Green County hospital. In some cases the person dies at the scene of the accident, in others en route, and in other cases after arrival in the hospital. You state that the Green County Coroner has taken the position that, where accident victims are transported into Green County from another county and death subsequently occurs, the duty of investigation is on the Coroner of the county where the accident took place. This may require that the Lafayette County Coroner go to Green County to investigate the death.
You inquire whether the Coroner for Green County has a duty to investigate the death of a person injured in an automobile accident in Lafayette County who is transported to Green County and dies in Green County.
I am of the opinion that he does not have a duty to fully investigate but must report the death to the Coroner of the county where the injury occurred.
The historical powers of Coroner are set forth in Schultz v.Milwaukee County (1949), 245 Wis. 111, 13 N.W.2d 580.
Under present statutes the primary duty of a Coroner is to hold inquests when directed by the district attorney, or on his own motion, when "there is reason to believe that murder, manslaughter, homicide resulting from negligent control of vicious animal, homicide by reckless conduct, homicide by negligent use of vehicle or firearm, or homicide by intoxicated user of vehicle or firearm may have been committed, or that death may have been due to self-murder or unexplained or suspicious circumstances, and venue of such offense is in his county * * *." Sec. 979.01. (Emphasis supplied)
The statutes contemplate that the Coroner of the county in which venue of the offense or event lies has authority to investigate to determine the necessity of taking inquest, sec. 979.14, Stats., and *Page 129 
may require an autopsy to be conducted at any place within this state. Sec. 979.121, Stats. Section 979.20 (3), Stats., also indicates that a Coroner has authority to investigate deaths resulting from suspicious circumstances and in fact all which are reportable under sec. 979.20 (1), Stats.
While there is authority to investigate, there is no specific statute setting forth a duty to investigate in cases where the district attorney has not directed the Coroner to hold an inquest. Such determination, absent direction to hold an inquest, is left to the discretion of the Coroner of the county in which the crime, injury or event occurred. 32 OAG 277 (1943). If necessary the Coroner can go into another county for investigative purposes, including view of the body.
The Coroner of a county in which the death took place also has duties by statute. See sec. 979.19, Stats.
His duty under sec. 979.20 (1), Stats., is to report a death immediately to the Coroner or medical examiner of the county where the crime, injury or event took place. Any further investigation or inquest is the duty of the Coroner of the county in which the crime, injury or event occurred.
Section 979.20 (1), Stats., provides:
"979.20 Reporting deaths required; penalty; taking specimens by coroner. (1) All physicians, authorities of hospitals, sanatoriums, institutions (public and private), convalescent homes, authorities of any institution of a like nature, and other persons having knowledge of the death of any person who has died under any of the following circumstances, shall immediately report such death to the sheriff, police chief, or coroner of thecounty wherein such death took place, and the sheriff or police chief shall, immediately upon notification, notify the coroner or, in counties having a population of 500,000 or more, the medical examiner and the coroner or medical examiner of the county where death took place, if the crime, injury or eventoccurred in another county, shall report such death immediatelyto the coroner or medical examiner of that county: (Emphasis supplied)
(a) All deaths in which there are unexplained, unusual or suspicious circumstances. *Page 130 
"(b) All homicides.
"(c) All suicides.
"(d) All deaths following an abortion.
"(e) All deaths due to poisoning, whether homicidal, suicidal or accidental.
"(f) All deaths following accidents, whether the injury is or is not the primary cause of death.
"(g) When there was no physician, or accredited practitioner of a bona fide religious denomination relying upon prayer or spiritual means for healing in attendance within 30 days preceding death.
"(h) When a physician refuses to sign the death certificate."
RWW:RJV